


110 HCON 187 : Expressing the sense of Congress regarding

U.S. House of Representatives
2007-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		110th CONGRESS
		1st Session
		H. CON. RES. 187
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 26, 2007
			 Received and referred to the
			 Committee on Environment and Public
			 Works
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress regarding
		  the dumping of industrial waste into the Great Lakes.
	
	
		Whereas the Great Lakes are the largest surface freshwater
			 system on the planet;
		Whereas the Great Lakes account for 95 percent of the
			 United States’ surface fresh water and about 21 percent of the world’s
			 supply;
		Whereas the Great Lakes provide drinking water for more
			 than 30 million Americans;
		Whereas, on May 18, 2004, President George W. Bush said
			 the Great Lakes are a national treasure;
		Whereas Congress has expressed its commitment to
			 protecting the Great Lakes from pollutants and contaminants through the Clean
			 Water Act and subsequent legislation;
		Whereas the United States Environmental Protection Agency
			 (EPA) and Environment Canada joined together in promulgating the Great Lakes
			 Binational Toxics Strategy to eliminate the presence of persistent toxic
			 substances in the Great Lakes basin;
		Whereas the mixing zones that dilute toxic
			 chemicals discharged into the Great Lakes system have been controversial as a
			 possible threat to humans, fish and wildlife;
		Whereas the Great Lakes are plagued by pollutants such as
			 mercury, PCBs, ammonia, DDT, alkylated lead, hexachlorobenzene, TCDD,
			 toxaphene, and others;
		Whereas high amounts of ammonia can cause algae blooms
			 that threaten fish and water quality;
		Whereas the Indiana Department of Environmental Management
			 recently issued a permit to BP PLC to allow their facility in Whiting, IN, to
			 release 54 percent more ammonia and 35 percent more total suspended solids into
			 Lake Michigan each day;
		Whereas the BP Whiting facility will now be allowed to
			 dump an average of 1,584 pounds of ammonia and 4,925 pounds of total suspended
			 solids daily into Lake Michigan;
		Whereas the Great Lakes already face myriad challenges
			 from chemicals and pollutants, including a steep increase in fish consumption
			 warnings and record numbers of beach closures; and
		Whereas Congress has a clear role in protecting the Great
			 Lakes as an entity that spans across State and international boundaries: Now,
			 therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)Congress expresses its disapproval of the
			 Indiana Department of Environmental Management’s issuance of a permit allowing
			 BP to increase their daily dumping of ammonia and total suspended solids into
			 Lake Michigan;
			(2)Congress urges the State of Indiana to
			 reconsider issuance of a permit allowing BP to increase their daily dumping of
			 ammonia and total suspended solids into Lake Michigan;
			(3)Congress should
			 take action to protect and restore the Great Lakes;
			(4)the United States
			 Environmental Protection Agency’s actions in the Great Lakes basin should be
			 consistent with the goal of preserving and restoring the Great Lakes;
			 and
			(5)the United States
			 Environmental Protection Agency should not allow increased dumping of chemicals
			 and pollutants into the Great Lakes.
			
	
		
			Passed the House of
			 Representatives July 25, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
